Per Curiam.
Plaintiff, Fred Turfe, received a jury judgment for $818.50 against defendant, Thomas Intihar, in an automobile negligence action.
On appeal plaintiff raises the issue that the trial court abused its discretion by restricting plaintiff’s *145rebuttal medical testimony. We find that the proffered rebuttal testimony could have been offered in plaintiff’s main case.
It is tbe general rule that whether evidence which could have been offered before resting may be given in rebuttal is a matter within the discretion of the trial court. An examination of the record does not demonstrate any abuse of discretion on the part of the trial court. People v Finnister, 33 Mich App 283 (1971); Lexchin v Mathews, 269 Mich 120 (1934); People v Utter, 217 Mich 74 (1921); and Beebe v Koshnic, 55 Mich 604 (1885).
Affirmed.